Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected notice of allowance is being issued in response to applicant’s IDS filed after notice of allowance. Applicant filed IDS dated on 2/17/2021 has been considered, and current application is being allowed for the same reason as in notice of allowance issued on 1/14/21, which is reproduced as in below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and dependent claims thereof, cited prior art O’Brien discloses expandable mobile device having movable first plate and second plate, with flexible touch screen display having bendable portion which may be opened and closed. However O’Brien does not discloses a camera device. Secondary art Park discloses portable device with movable structure having a camera device that is capable of facing front or back based on open or closed state of portable display. However, none of cited 
Regarding claim 16 and dependent claims thereof, none of cited prior art discloses as a whole: An electronic device comprising: a first plate; a second plate arranged below the first plate; a rollable module comprising a roller arranged between the first and second plates and configured to move the first plate with respect to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEIJIE SHEN/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694